Opinión concurrente del
Juez Asociado Señor Negrón García.
J-H
El Preámbulo de nuestra Constitución, en parte, pro-clama “la fidelidad a los valores del ser humano por encima de posiciones sociales, diferencias raciales e intereses econó-micos-, y la esperanza de un mundo mejor basado en estos principios”. (Énfasis nuestro.) El Art. II, Sec. 1 de su Carta de Derechos consagra la inviolabilidad de la dignidad del *321ser humano, que “[t]odos los hombres son iguales ante la Ley”, y que “[n]o podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas”. (Énfasis nuestro.) Estos preceptos persiguen “la igualdad esencial de todas las personas dentro de nuestro sistema constitucional. La igualdad ante la ley queda por encima de accidentes o diferencias, bien tengan su origen en la naturaleza o en la cultura. Todo discrimen o privilegio contrario a esta esen-cial igualdad repugna al sistema jurídico puertorriqueño. En cuanto fuera menester nuestra organización legal queda robustecida por la presente disposición constitucional, a la vez que obligada a ensanchar sus disposiciones para dar plena realización a lo aquí dispuesto’’. (Énfasis suplido.) Informe de la Comisión de la Carta de Derechos, 4 Diario de Sesiones de la Convención Constituyente 2561 (1952).
Nuestro ordenamiento jurídico implanta en diversas zonas ese mandato constitucional en lo que respecta a la condición de pobreza. Obliga a los tribunales a “descartar toda gradación, favoritismo o prejuicio al sopesar los méri-tos de una causa judicial ...”. Id., pág. 2562. Así, en el área procesal reconoce que la situación de indigencia no es obs-táculo para que una persona litigue y reivindique sus dere-chos en los foros adjudicativos. Véase la Ley Núm. 17 de 11 de marzo de 1915, según subsiguientemente enmendada, 32 L.P.R.A. see. 1482. Igual orientación siguen las Reglas de Procedimiento Civil de 1979: Regla 25.1, in fine (deposición in forma pauperis); Regla 27.6 (medidas alternas para la toma de deposiciones), y Regla 56.3, inciso 2 (aseguramiento de sentencia in forma pauperis). El marco conceptual expuesto nos ayuda a entender los hechos que dan génesis al recurso, como factores condicionantes de nuestra decisión.
II
El 16 de marzo de 1973, María del Carmen Pastrana Molina, de 6 años, alegadamente sufrió un accidente al *322caerse desde el cuarto piso del Residencial Jardines de Cupey en Río Piedras, donde vivía con su madre como arrendatarias de la Corporación de Renovación Urbana y Vivienda (CRUV). Como resultado sufrió daños consis-tentes en la fractura del cráneo, contusiones en el cerebro e incapacidad total permanente.
A raíz de lo anterior, su madre, la Sra. Santa Molina, por sí y en representación de María, presentó acción en daños contra la CRUV, y su aseguradora, la Interstate General Corp. Alegó negligencia de las demandadas al no cumplir con los requisitos establecidos en los reglamentos de la Junta de Planificación en el diseño y la construcción de los pasamanos de seguridad.
Subsiguientemente se trasladaron a Boston, Estados Unidos, con el objeto de procurar un tratamiento médico más adecuado. (1)
En vista de lo anterior, la codemandada Interstate solicitó que se ordenara a las demandantes depositar la fianza de no residente, ascendente a $1,000, conforme la Regla 69.5 de las de Procedimiento Civil de 1979. (2) Las demandantes se opusieron alegando que eran indigentes y que carecían de medios alternos para cumplir con esa dis-posición. Plantearon que aunque la regla “es válida de su faz” su aplicación sería inconstitucional, pues constituía una *323violación a la igual protección de las leyes y una privación de un derecho sin el debido procedimiento de ley. Supli-caron del tribunal de instancia, y reproducen ante nos, que “se mantenga intacta esta Regla, que de su faz es muy sabia, pero que la aplique a la parte demandante acorde con los postulados de nuestra Constitución”.
Ante este planteamiento se notificó al Secretario de Jus-ticia, quien compareció oportunamente a sostener su validez. En síntesis, adujo que la clasificación-contenida en la Regla 69.5 no es a base de la posición económica, sino de criterios de residencia, por lo cual no podía considerarse sospechosa. Argumentó, además, que el requisito de la fianza para no residente está justificado, ya que sirve de garantía para asegurar que los demandantes no residentes que pierden sus reclamaciones paguen los costos de los pleitos que han ocasionado.
El tribunal de instancia acogió este planteamiento y ordenó a las demandantes prestar la fianza mencionada, so pena de desestimar la demanda. Revisamos mediante el trámite de mostrar causa.
III
La Regla 69.5 sobre fianza de no residente tiene como propósito “garantizar el pago de las costas, gastos y honora-rios de abogado del litigante no residente en caso de que eventualmente no pueda prevalecer y deba ser condenado al pago de éstos”. Práctica Procesal Puertorriqueña, Vol. II, pág. 405. A su amparo, en Planned Credit of P.R., Inc. v. Page, 103 D.P.R. 245, 253 (1975), resolvimos que una corpo-ración no residente venía obligada a prestarla en virtud de sus “términos mandatorios”. Bram v. Gateway Plaza, Inc., 103 D.P.R. 716, 717 (1975). Véase, además, Blatt & Udell v. Core Cell, 110 D.P.R. 142, 146 (1980) (reclamación de socie-dad profesional).
Ninguna de esas decisiones planteaba frontalmente un reclamo de inconstitucionalidad en su aplicación a una per*324sona natural por su condición de indigencia. Aunque se puede diferir, es cognocible el interés apremiante del Estado de que los decretos y sentencias judiciales sean efi-cazmente ejecutables. Requerir como norma general que un reclamante no residente —sea persona natural o jurídica— garantice el pago de las costas, gastos y honorarios de abo-gado, de no prevalecer, es razonable, adelanta ese objetivo y proyecta un nexo racional suficiente entre ese interés y el requisito de fianza. Per se no es arbitraria. Desalienta, además, la presentación de pleitos frívolos. Coincidimos, sin embargo, en que su imposición mecánica, literal y absoluta conlleva en casos de personas en condición paupérrima un serio problema bajo la cláusula de la igual protección de las leyes, que es menester afrontar.
Ahora bien, en buena metodología adjudicativa debemos tener presente dos principios rectores en materia de inter-pretación. Primero, que las leyes se presumen válidas. Los tribunales no deben pasar juicio sobre su constituciona-lidad, salvo que sea necesario para la solución correcta y justiciera del caso. Según manifestamos en Esso Standard Oil v. A.P.P.R., 95 D.P.R. 772, 783-784 (1968), “es necesario recordar los criterios de auto-limitación que deben guiarnos al juzgar la validez constitucional de medidas legislativas. Las relacionamos en E.L.A. v. Aguayo, 80 D.P.R. 552, 595, 596 (1958). Además, hemos determinado que un estatuto es y se presume constitucional hasta que un tribunal compe-tente declare lo contrario. Pueblo v. Pérez Méndez, 83 D.P.R. 539, 544 (1961). A un estatuto debe dársele una interpre-tación razonable; y una aplicación literal del mismo que resulte en consecuencias absurdas, debe evitarse siempre que se pueda dar a la ley una interpretación razonable consis-tente con el propósito legislativo”. (Énfasis suplido.)
Por tal razón, inspirados en la doctrina de deferencia del Poder Judicial sobre no declarar inconstitucional un esta-tuto a menos que sea necesario, exploramos otro rumbo y alternativa. Vives Vázquez v. Tribunal Superior, 101 D.P.R. *325139 (1973); Mari Bras v. Alcaide, 100 D.P.R. 506 (1972). Y segundo, que las disposiciones de un estatuto o de un cuerpo de reglas procesales se interpretan integral y armoniosa-mente.
Así, en el pasado, al evaluar el término de 90 días pro-visto en la Regla 69.5, y no obstante su lenguaje imperativo, hemos resuelto que dicho término no es fatal sino prorroga-ble, en virtud de la Regla 68.2(2). Bram, supra, pág. 718; A.P.P.R. v. Tribunal Superior, 104 D.P.R. 307, 309 (1975).
IV
Expuesto el ámbito de revisión judicial, concentrémonos en la Regla 69.5.
De entrada observamos que la fianza de no residente goza en esencia de la naturaleza de un aseguramiento provisional y parcial de una sentencia, en lo concerniente a las costas, gastos y honorarios de abogado. El que aplique a personas no residentes no desvirtúa esa característica, sino más bien tiende a justificar su existencia legítima. Surge, además, que aunque el texto aislado de la Regla 69.5 está concebido en términos mandatorios, la Regla 69.6 que le sigue dispensa la prestación de esa fianza (a) al Estado, a funcionarios en su capacidad oficial, a corporaciones públi-cas o municipales; (b) en casos de divorcio, de relaciones de familia o sobre bienes gananciales; y (c) en reclamaciones de alimentos. Bajo las instancias (b) y (c) se concede dis-creción al tribunal.
De la interacción de las Reglas 69.5 y 69.6 es razonable concluir que la fianza de no residente no es absoluta e impe-rativa en todo caso. Hemos visto que existen varias enti-dades y personas que expresamente están exentas de su aplicación. Si bien es evidente la exclusión del Estado, sus funcionarios, corporaciones públicas o municipales, las res-tantes excepciones contemplan la posibilidad real de que una de las partes litigantes no sea residente. Aun así no se exige mandatoriamente en consideración al carácter de la causa de acción envuelta.
*326Establecida la verdadera naturaleza de la Regla 69.5 —aseguramiento provisional y parcial de una sentencia— y sus excepciones, por su paralelismo conceptual y espiritual, advertimos la aplicabilidad de la Regla 56.3(2) antes men-cionada que dispensa la prestación de fianza en remedios provisionales:
Cuando se tratare de un litigante insolvente que estuviere expresamente exceptuado por ley para el pago de aranceles y derechos de radicación y a juicio del tribunal la demanda adujere hechos suficientes para establecer una causa de acción cuya probabilidad de triunfo fuere evidente o pudiere demostrarse, y hubiere motivos fundados para temer, previa vista al efecto, que de no obtenerse inmediatamente dicho remedio provisional, la sentencia que pudiera obtenerse resultaría académica porque no habría bienes sobre los cuales ejecutarla.
Vemos, pues, la analogía entre ambas reglas. Aunque el texto aislado de la Regla 69.5 se refiere a fianza de no resi-dente, básicamente su razón de ser es garantizar al adver-sario demandado el cobro parcial de una sentencia a su favor (costas, gastos y honorarios de abogado). Iguales con-ceptos, aunque de manera más amplia y para cualesquiera de las partes, reconoce la Regla 56.3. Y esta última exime expresamente al litigante pobre de prestar una fianza a base de la “probabilidad de triunfo”.
El análisis que precede refleja que estas disposiciones, al igual que la restantes mencionadas, abren las puertas de los tribunales al litigante pobre. No son irreconciliables, sino armonizables. El concepto de igualdad en la dignidad humana rechaza toda noción en contrario. Por tal razón, nada impide que sostengamos que en la Regla 69.6 debe estimarse comprendida e incluida, como excepción a la Regla 69.5 sobre prestación de fianza de no residente, a aquellos que meritoriamente no pueden prestarla por su con-dición de estrechez pecuniaria. “En materia de hermenéutica constitucional y ante estatutos que adolecen de inconstitu-*327cionalidad por sub-inclusión, se reconoce la facultad de los tribunales de extender los beneficios estatutarios a aquellos grupos o clases excluidos. ... La regla es consustancial con el principio de que el Poder Judicial —en abono a una deferencia hacia el Poder Legislativo— debe esforzarse por lograr interpretaciones congruentes y compatibles con el mantenimiento de la constitucionalidad de una ley. En su operación, a diferencia de éste, sin embargo, el impedi-mento constitucional podrá ser salvado, no mediante la interpretación del texto que por sus claros términos no es susceptible de serlo de otra manera, sino por la extensión de los beneficios a la clase excluida. El propósito legislativo, que quedaría frustrado con la anulación del estatuto, queda así en vigor y se supera el discrimen. En esta tarea judicial, el criterio rector lo constituye, por tanto, la importancia ‘[d]el motivo legislativo presumido’. . . . En esta misión de averiguar la mens legislativa hemos de evitar guiarnos, en lo posible, por una mecánica literal y eludir mirar las pala-bras o frases con una óptica empañada, estereotipada o de clisé que adjudique a dicho Poder un interés a destiempo discriminatorio y excluyente.” Milán Rodríguez v. Muñoz, 110 D.P.R. 610, 618-619 (1981). (Escolios omitidos.)
V
El discrimen se subsana si se incluye entre las excep-ciones a la fianza de no residente la condición de pobreza. De esa manera cumplimos con la obligación “de ensanchar” nuestro sistema jurídico puertorriqueño a tono con la direc-triz que nos legara la Convención Constituyente. Por los fundamentos expuestos, nos unimos a la opinión del Tribunal que revoca el dictamen del foro de instancia que exigió la prestación de una fianza de no residente sin examinar y proveer en sus méritos dicha alegación.

 A los efectos de esta decisión, presumiremos que no residen en Puerto Rico, independientemente de la contención de que en un futuro no precisable tengan la intención de regresar a esta jurisdicción.


 Reza:
“Cuando el demandante residiere fuera de Puerto Rico o fuere una corpo-ración extranjera, se le requerirá para que preste fianza para garantizar las cos-tas, gastos y honorarios de abogados en que pudiere ser condenado. Todo procedi-miento en el pleito se suspenderá hasta que se preste la fianza, que no será menor de mil (1,000) dólares. El tribunal podrá ordenar que se preste fianza adicional si se demostrare que la fianza original no es garantía suficiente, y se suspenderán los procedimientos en el pleito hasta que se hubiere prestado dicha fianza adicional.
“Transcurridos noventa (90) días desde la notificación de la orden del tribunal para la prestación de la fianza o de la fianza adicional, sin que la misma se hubiere prestado, el tribunal ordenará la desestimación del pleito.”